Cite as 2017 Ark. 206


                  SUPREME COURT OF ARKANSAS
                                        No.   CV-16-1038


                                                    Opinion Delivered: June   1, 2017
GLORIA DANIEL
                                 APPELLANT APPEAL FROM THE PULASKI
                                           COUNTY CIRCUIT COURT
V.                                         [NO. 60CV-11-402]

ARKANSAS DEPARTMENT OF HUMAN HONORABLE TIMOTHY DAVIS
SERVICES                      FOX, JUDGE
                     APPELLEE
                              AFFIRMED.



                             RHONDA K. WOOD, Associate Justice

          This appeal raises the following issue: Does statutory postjudgment interest on

 attorney’s fees accrue when the right thereto was first established or when the fees were

 actually quantified in dollars and cents? The circuit court entered a money judgment

 confirming a jury verdict; by the same order, it also ruled that the plaintiff was entitled to

 attorney’s fees. However, the court specified the precise attorney’s fee amount by a separate

 order entered months later. We hold that statutory postjudgment interest on the attorney’s

 fees accrues from this second order, which quantified the attorney’s fee award to dollars and

 cents.

                                              I. Facts

          A jury awarded Gloria Daniel $40,000 on her claim for retaliation under the Arkansas

 Whistleblower Protection Act.1 On April 17, 2015, the circuit court entered judgment “plus



          1
          We heard an earlier appeal of this case regarding sovereign immunity in Smith v.
 Daniel, 2014 Ark. 519, 452 S.W.3d 575.
                                  Cite as 2017 Ark. 206

costs and reasonable attorney’s fees to be determined by the court.” On July 24, 2015, the

court entered a second order quantifying attorney’s fees at $272,878. The Arkansas

Department of Human Services, defendant below, sought to appeal the attorney’s fees;

however, the Department ultimately dismissed the appeal.2

       The Department satisfied the judgment and fee award on June 10, 2016. The

Department paid postjudgment interest on the attorney’s fees from the date that the award

was entered on July 24, 2015. But Daniel took the position that interest began to accrue on

April 17, 2015, when the underlying judgment was entered and the court held she was

entitled to attorney’s fees. The dispute reached the circuit court via the Department’s

motion to compel entry of complete satisfaction. The court granted the motion. Daniel has

now filed this appeal.

                             II. Principles of Law and Analysis

       On appeal, we consider statutory interpretation de novo. State v. Coble, 2016 Ark.
114, 487 S.W.3d 370. The relevant statute provides the following: “[I]nterest on a judgment

entered by a court shall bear interest . . . at ten percent (10%) per annum.” Ark. Code Ann.

§ 16-65-114(a)(1)(B) (Supp. 2015). “Postjudgment interest is not designed to begin accruing

prior to the entry of a final judgment.” Ford Motor Co. v. Washington, 2013 Ark. 510, at 21,

431 S.W.3d 210, 222. “Public policy dictates that postjudgment interest is awarded by the

courts in order ‘to compensate the judgment creditor for the fact that he has not had the

use of a certain sum of money that has been adjudged to be his.’” S. Farm Bureau Cas. Ins.


       2
       Thus, the amount of attorney’s fees awarded is not an issue before this court because
the Department elected not to contest it.


                                             2
                                    Cite as 2017 Ark. 206

Co. v. Brinker, 350 Ark. 15, 21, 84 S.W.3d 846, 849 (2002) (citing Equifax, Inc. v. Luster,

463 F. Supp. 352 (E.D. Ark. 1978)).

       Daniel primarily relies on federal cases to support her argument that postjudgment

interest accrues from the judgment that establishes the right to recover attorney’s fees. 3 Yet

these cases involve the interpretation of a federal statute, 28 U.S.C. § 1961(a). In any event

a circuit split exists on the issue: at least three federal circuits have found that postjudgment

interest for attorney’s fees accrues when the award is actually quantified.4

       We conclude that this view is more in line with the plain language of Arkansas’s

postjudgment-interest statute. The basic rule of statutory construction is to give effect to the

intent of the legislature. Dachs v. Hendrix, 2009 Ark. 542, 354 S.W.3d 95. When the

language of a statute is plain and unambiguous, we determine legislative intent from the

ordinary meaning of the language used. Id. In considering the meaning of a statute, we


       3
         See, e.g., Associated Gen. Contractors of Ohio, Inc. v. Drabik, 250 F.3d 482, 494 (6th
Cir. 2001) (“Congress intended that postjudgment interest on all damages, including
reasonable attorney fees and costs, would run from entry of judgment on the merits.”);
Jenkins v. Missouri, 931 F.2d 1273, 1277 (8th Cir. 1991); Copper Liquor, Inc. v. Adolph Coors
Co., 701 F.2d 542, 545 (5th Cir. 1983) (en banc) (per curiam), (overruled in part on other
grounds by Int’l Woodworkers of Am. v. Champion Int’l Corp., 790 F.2d 1174 (5th Cir. 1986));
Friend v. Kolodzieczak, 72 F.3d 1386, 1392 (9th Cir. 1995).
       4
         See, e.g., Eaves v. Cty. of Cape May, 239 F.3d 527, 542 (3d Cir. 2001) (concluding
that “postjudgment interest on an attorney’s fee award runs from the date that the District
Court enters a judgment quantifying the amount of fees owed to the prevailing party rather
than the date that the Court finds that the party is entitled to recover fees, if those
determinations are made separately”); Fleming v. City of Kane, 898 F.2d 553, 565 (7th Cir.
1990) (recognizing that “[p]rior to the date that judgment on attorney’s fees was entered . .
. [the] unpaid attorney’s fees [were] unliquidated and, as such, not entitled to interest”);
MidAmerica Federal Sav. & Loan Ass’n v. Shearson/American Express, Inc., 962 F.2d 1470, 1476
(10th Cir. 1992) (holding that attorney’s fees began to accrue interest when they were
“meaningfully ascertained and included in a final, appealable judgment”).


                                               3
                                    Cite as 2017 Ark. 206

construe it just as it reads, giving the words their ordinary and usually accepted meaning in

common language. Pritchett v. City of Hot Springs, 2017 Ark. 95, ___ S.W.3d ___.

       Again, the statute here provides that interest bears on a “judgment.” Ark. Code Ann.

§ 16-65-114(a)(1)(B). “In all judgments or decrees rendered by any court of justice for any

debt, damages, or costs, and on all executions issued thereon, the amount shall be computed,

as near as may be, in dollars and cents, rejecting smaller fractions.” Ark. Code Ann. § 16-

65-103. We have held that “a judgment for money must be a final determination of the

rights of the parties in an action, must specify the amount the defendant is required to pay, and

must be capable of enforcement by execution or other appropriate means.” Lawrence v. Ford

Motor Credit Co., 247 Ark. 1125, 1128, 449 S.W.2d 695, 697 (1970) (emphasis added). We

have also held that a judgment is not final for the purposes of appeal until the amount the

defendant owes is reduced to dollars and cents. Williamson v. Baptist Health Med. Ctr., 2017
Ark. 92, ___ S.W.3d ___; Ford Motor Co. v. Washington, 2013 Ark. 88. Here, the court did

not specify the amount the Department had to pay in attorney’s fees until its July 24, 2015

order. A judgement on attorney’s fees did not exist until that date. Thus, the statutory

postjudgment interest did not begin to accrue until then. To interpret the statute the other

way would allow a party to delay quantification of attorney’s fees to accrue interest at ten

percent, a significant amount.

       Daniel cites two Arkansas cases in further support, yet neither case is relevant. In

Mothershead v. Douglas, we held that when a judgment is affirmed as modified on appeal, the

postjudgment interest accrues from the date of the original judgment. 221 Ark. 756, 255
S.W.2d 953 (1953). We reaffirmed this principle in Glover v. Woodhaven Homes, Inc., 346


                                               4
                                    Cite as 2017 Ark. 206

Ark. 397, 57 S.W.3d 211 (2001). But there, the original judgment had been reversed on

appeal. Id. We concluded that postjudgment interest following a reversed order accrues

“only from the date that the new judgment is entered.” Id. Neither Mothershead nor Glover

addressed the question whether interest on an attorney’s fee accrues from the underlying

judgment or from the order quantifying the fee amount. Both concerned only the effect of

a judgment that had been either reversed or modified on appeal.

       Because we conclude that postjudgment interest on an attorney’s-fee award accrues

from the order setting the fee amount in dollars and cents, we affirm the circuit court’s order

confirming complete satisfaction.

       Affirmed.

       Sutter & Gillham, P.L.L.C., by: Luther Oneal Sutter and Lucien Gillham, for appellant.

       Leslie Rutledge, Att’y Gen., by: Gary L. Sullivan, Ass’t Att’y Gen., for appellee.




                                              5